PER CURIAM:
Ronald Lee Jones appeals the district court’s margin order denying his motion to modify his sentence under 18 U.S.C. § 3582(c)(2) (2000). Jones argued that he qualified for a sentence reduction under Sentencing Guidelines Amendment 599, U.S. Sentencing Guidelines Manual (“USSG”) App. C (Supp.2000), which amended the application notes of USSG § 2K2.4. In its margin notation denying the action, the district court stated that Jones’ “sentence [was] calculated as a career offender.” (R. 57). Because Amendment 599 would not provide Jones with a lower sentence, see United States v. Hickey, 280 F.3d 65, 69 (1st Cir.2002) (holding that because defendant was sentenced as a career offender, Amendment 599 was inapplicable), we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.